Per Curiam.
The nature of the defendant’s undertaking was.
to safely store and keep the wheat of the plaintiff and upon demand to deliver him the same wheat or an equal quantity of the same quality and goodness. The defendant not having done this has subjected himself to the present demand; and we are-clearly of opinion that the jury not only may but ought to give the highest price in damages at which wheat has sold at any time-between the delivery to the defendant and the bringing of this action. It is also in the discretion of the jury to allow the plaintiff" damages according to the rate of interest from the time at which, they assume the price of wheat. For at that time it is supposed, that if the wheat had been delivered to the plaintiff, as it ought to have been, he could have sold it for the current price and of consequence from that time would have had the use of the money. The detention from this period is an injury for which the rate of." interest is the usual standard of damages.
Verdict was agreeable to this charge.